Citation Nr: 1145489	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-45 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 60 percent rating for bronchial asthma. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating). 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from September 1984 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected bronchial asthma from 30 percent to 60 percent, effective August 24, 2007 (the date of the Veteran's claim for increase).  By this decision, the RO, in pertinent part, also denied a TDIU rating. 

The Board remanded this matter in June 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is necessary to again remand all the appellate issues due to inadequate development.  

The Board's June 2011 remand directed the RO to provide a VA examination to assess the current severity of the Veteran's bronchial asthma.  The examination was to specifically report in detail all signs and symptoms necessary for rating the Veteran's service-connected bronchial asthma, specifically to include all information for rating this disability under Diagnostic Code 6602.  This was to include the full results of pulmonary function studies (PFTs) necessary to rate this disability under Diagnostic Code 6602.  The pulmonary function test findings needed to rate asthma under this code include specific findings of Forced Expiratory Volume in one second (FEV-1) and Forced Vital Capacity (FVC), as well as ratios and percentages of predicted value involving these findings.  While the Veteran was provided with a VA examination in August 2011, this examiner did not include all the findings necessary to rate the condition under the appropriate diagnostic code.  In short, the examiner failed to fully interpret the PFT results in accordance with Diagnostic Code 6602, and otherwise did not provide adequate information to adjudicate this claim.  

The criteria for the next higher rating under Diagnostic Code 6602, shows that a 100 percent rating is warranted if FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno- suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602.  While the PFTs done in the August 2011 were interpreted by the examiner as normal and appears to have included the percent predicted for FEV-1/FVC, the percent predicted for FEV-1 was not recorded.  The percent predicted for FEV-1 is a crucial element needed for evaluating this claim under Diagnostic Code 6602.
  
Additionally, the August 2011 examination provides some confusing information as to whether other criteria are met for a 100 percent rating under Diagnostic Code 6602.  Of note, the examiner answered "no" as to the question of whether the Veteran was on a course of oral steroid or other immunosuppressive drugs but "yes" as to whether the Veteran was taking parenteral steroids.  The medication identified, however, was Advair 250/50, one puff twice a day (inhaler).

The definition of "parenteral" is noted to be not through the alimentary canal, but rather by injection through some other route, such as subcutaneous, intramuscular, intraorbital, intracapsular, intraspinal, intrasternal or intravenous.  See Dorland's Illustrated Medical Dictionary, 1371 (30th Ed. 2003).  Thus clarification is necessary to determine whether the Veteran is truly using a parenteral steroid, and if so, the frequency of such use.  The examiner should also clearly state the frequency of any attacks with episodes of respiratory failure.  

In addition, the examiner was asked to provide an opinion as to the impact of the Veteran's service- connected disorders on her ability to obtain or maintain employment.  While the examiner in August 2011 appears to state that the Veteran's bronchial asthma should not be interfering with her ability to obtain employment, it is stated rather unclearly.  The statement is further unresponsive as to whether her additional service connected disorders interfere with her ability to obtain or maintain employment.  In addition to her asthma, she is service connected for a hysterectomy, right fifth hammertoe repair, left fifth hammertoe repair with arthritis, postoperative small bowel obstruction with abdominal wall and omentum adhesions, fibrocystic breast disease, and removal of right ovary and uterine tube.  

Accordingly, the claim must once again be remanded to have the matter properly addressed by the agency of original jurisdiction (AOJ).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated her for lung problems since May 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since May 2011 should be obtained. 

2.  Thereafter, the claims folder and a copy of this remand should be associated with the examiner who conducted the August 2011 VA pulmonary disorders examination.  If this examiner is no longer available, the claims folder should be forwarded to the appropriate specialist.  The examiner should review the additional evidence, and provide an addendum opinion which clearly states the results from the PFT's to include the percent predicted for FEV-1 and FEV-1/FVC (pre and post bronchodilator).  The examiner should also clearly describe whether the Veteran requires parenteral (injected) steroids, and if so, the frequency of such use.  The examiner should also clearly state the frequency of any attacks with episodes of respiratory failure.  

The examiner should also clearly state the impact of all the Veteran's service connected disorders on the Veteran's ability to obtain and maintain employment.  In addition to her asthma, she is service connected for a hysterectomy, right fifth hammertoe repair, left fifth hammertoe repair with arthritis, postoperative small bowel obstruction with abdominal wall and omentum adhesions, fibrocystic breast disease and removal of right ovary and uterine tube.  

If further examination is deemed necessary, one should be conducted, which fully addresses whether the criteria for a 100 percent rating under Diagnostic Code 6602 and/or TDIU are met.  

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


